[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 433 
January 25, 1926. The opinion of the Court was delivered by
The decree of his Honor, Judge Townsend, is entirely satisfactory.
The judgment of this Court is that the judgment of the Circuit Court be affirmed.
MR. JUSTICE MARION and MR. ACTING ASSOCIATE JUSTICE R.O. PURDY concur.
MR. JUSTICE WATTS and MR. ACTING ASSOCIATE JUSTICE C.J. RAMAGE dissent.
MR. CHIEF JUSTICE GARY did not participate. *Page 446